Citation Nr: 0402679	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  98-08 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of hidradenitis, currently rated as 10 percent 
disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and major depression.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from April 1976 to November 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the March 1994 rating decision denied 
entitlement to service connection for a nervous disorder.  By 
rating decision dated in July 1997, the RO denied service 
connection for PTSD and denied reopening a claim for service 
connection for a nervous disorder.  The Board has 
recharacterized the issue of entitlement to service 
connection for PTSD as stated on the cover page to better 
represent the veteran's interests.

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.  


REMAND

At a hearing in January 2000, the veteran indicated that he 
had undergone treatment at the VA Medical Center (VAMC) in 
Northport for skin and psychiatric disorders.  He stated that 
he was treated at the Brooklyn VAMC for a psychiatric 
disorder from approximately 1980 to 1985.  The records of 
treatment have not been associated with the claims file.  He 
also indicated that there were private records of treatment 
that have not been associated with the claims file.  

A December 1997 VA outpatient treatment record notes the 
veteran's report that he was in receipt of Social Security 
Administration (SSA) benefits.  These records have not been 
associated with the claims file.  

The Board notes that the RO has not issued a VCAA letter in 
regard to the issues on appeal.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain all SSA records 
pertinent to the veteran's claims, to 
include any decisions and the medical 
records upon which those decisions were 
based.  

2.  The RO should obtain VA outpatient 
treatment records from the Northport 
VAMC pertaining to skin and psychiatric 
disorders, and records of treatment 
related to a psychiatric disorder from 
the Brooklyn VAMC, to include records 
dated from 1980 to 1985 that have not 
been associated with the claims file.  
If the records are unavailable, a 
negative response should be obtained and 
associated with the claims file.  

3.  The veteran is advised that if there is 
evidence in support of his claims, to include 
private records of treatment from the Nassau 
Hospital, he must submit the evidence.  

4.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued.  


If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
HOWARD SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


